DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2017/0155185 A1) in view of Wu et al. (US 2019/0096828 A1).
As to claim 1, Hong teaches semiconductor package, comprising:

a radio frequency (RF) die (520, Fig. 5) disposed on or in the substrate (150, Fig. 3); 
an encapsulation layer (662, Fig. 6) disposed on the antenna layer (666, Fig. 6) of the substrate; 
a frequency-selective surface (FSS) structure (530, Fig. 5, 830, Fig. 8, “dispersive dielectric 530 may be implemented in a periodic structure.. dispersive permittivity 830 may be realized in a periodic structure including a plurality of unit cells 832,” [0063) disposed on the encapsulation layer (“the superstrate 662 corresponds to the dispersive dielectric 530,” [0061]),
wherein the FSS structure (830, Fig. 8) is in direct contact with the encapsulation layer (662, Fig. 6) (“the superstrate 662 corresponds to the dispersive dielectric 530,” [0061]).
Hong does not explicitly teach a plurality of supporting pillars between the FSS structure and the substrate and extending through only a portion of the encapsulation layer.
Wu teaches a plurality of supporting pillars (162, 164, Figs. 1-3) between the FSS structure (144, Figs. 1-3) and the substrate (150, Fig. 3) and extending through only a portion (112, Fig. 3) of the encapsulation layer (110, Fig. 3).
It would have been obvious to one of ordinary skill in the art to modify the semiconductor device of Hong to include a plurality of supporting pillars between the FSS structure and the substrate and extending through only a portion of the encapsulation layer, as taught by Wu. One of ordinary skill in the art would have been motivated to make the 
As to claim 2, Hong teaches the antenna layer is electrically connected to the RF die (“the RFIC 120 is connected to signal lines of the antenna 110,” [0050]).
As to claim 3, Hong teaches the FSS structure (830, Fig. 8) comprises a two-dimensional periodic array of metal patterns of same shape and size (“dispersive permittivity 830 may be realized in a periodic structure including a plurality of unit cells 832,” [0063]).
As to claim 4, Hong teaches the two-dimensional periodic array of metal patterns has a fixed pitch (“arranging the unit cells 832 in a certain direction… at certain intervals,” [0063]).
As to claim 5, Hong teaches the FSS structure (530, Fig. 5) is disposed directly above and is aligned with the antenna layer (510, Fig. 5).
As to claim 6, Hong teaches the FSS structure is disposed directly on a top surface of the encapsulation layer (“the superstrate 662 corresponds to the dispersive dielectric 530,” [0061]).
As to claim 7, Hong teaches the ground reflector layer is a metal layer (“The antenna 110 indicates a conductive material designed in a certain shape, and includes at least one antenna pattern for signal radiation, a feedline for delivering a signal to the at least one antenna pattern, and a ground,” [0048]).
As to claim 8, Hong does not explicitly teach the semiconductor package is a fan-out wafer level package (FOWLP) and the substrate is a re-distribution layer (RDL) substrate.
Wu teaches the semiconductor package is a fan-out wafer level package (FOWLP) (“integrated fan-out packages,” [0001]) and the substrate (150, Fig. 3) is a re-distribution layer (RDL) substrate (“redistribution circuit structure 150,” [0017]).

As to claim 9, Hong does not teach the semiconductor package is a flip-chip chip scale package (FCCSP) and the substrate is a packaging substrate.
Wu teaches the semiconductor package is a flip-chip chip scale package (FCCSP) and the substrate is a packaging substrate (“one or more conductive bump B may be formed on the redistribution circuit structure 150 for bonding to an external component such as a circuit board. The conductive bump B may be a controlled collapsing chip connector (“C4”), a solder bump, or other connector capable of connecting the redistribution circuit structure 150 to an external device,” [0035]).
It would have been obvious to one of ordinary skill in the art to modify the semiconductor package to comprise flip-chip chip scale package (FCCSP) and the substrate is a packaging substrate, as taught by Wu. One of ordinary skill in the art would have been motivated to make the modification in order to reduce the size and complexity of the semiconductor package of forming the antenna substrate and the RFIC into a single package, as taught by Wu.
As to claim 12, Hong teaches a plurality of solder balls disposed on a bottom surface of the substrate (Fig. 4, “the combined antenna-RFIC assembly is coupled with the circuit board using a Surface Mount Technology (SMT) such as Ball Grid Array (BGA),” [0008]).
As to claim 13, Hong does not teach the plurality of supporting pillars surrounds the antenna layer and the FSS structure.

It would have been obvious to one of ordinary skill in the art to modify the semiconductor package of Hong such that the plurality of supporting pillars surrounds the antenna layer and the FSS structure. One of ordinary skill in the art would have been motivated to make the modification in order to provide connectivity to additional antenna layers in the semiconductor device.
As to claim 14, Hong teaches semiconductor package, comprising:
a substrate (664, Fig. 6) having thereon at least an antenna layer (666, Fig. 6) and a ground reflector layer (668, Fig. 6) under the antenna layer, wherein the at least an antenna layer is constructed from a metal layer of the substrate (664, Fig. 6, para. [0061]);
a radio frequency (RF) die (520, Fig. 5) disposed on or in the substrate (150, Fig. 3); 
a frequency-selective surface (FSS) structure (530, Fig. 5, 830, Fig. 8, “dispersive dielectric 530 may be implemented in a periodic structure.. dispersive permittivity 830 may be realized in a periodic structure including a plurality of unit cells 832,” [0063) disposed over the RF die (520, Fig. 5), wherein the FSS structure (530, Fig. 5) is disposed directly above and is aligned with the antenna layer (510, Fig. 5), and
an encapsulation layer (662, Fig. 6) disposed on the antenna layer (666, Fig. 6) of the substrate (664, Fig. 6, para. [0061]-[0063]).
Hong does not explicitly teach a plurality of supporting pillars between the FSS structure and the substrate and extending through only a portion of the encapsulation layer.

It would have been obvious to one of ordinary skill in the art to modify the semiconductor device of Hong to include a plurality of supporting pillars between the FSS structure and the substrate and extending through only a portion of the encapsulation layer, as taught by Wu. One of ordinary skill in the art would have been motivated to make the modification in order to provide connectivity to additional antenna layers in the semiconductor device.
As to claim 15, Hong teaches the antenna layer is electrically connected to the RF die (“the RFIC 120 is connected to signal lines of the antenna 110,” [0050]).
As to claim 16, Hong teaches the FSS structure (830, Fig. 8) comprises a two-dimensional periodic array of metal patterns of same shape and size (“dispersive permittivity 830 may be realized in a periodic structure including a plurality of unit cells 832,” [0063]).
As to claim 17, Hong teaches the two-dimensional periodic array of metal patterns has a fixed pitch (“arranging the unit cells 832 in a certain direction… at certain intervals,” [0063]).
As to claim 18, Hong teaches semiconductor package, comprising:
a substrate (664, Fig. 6) having thereon at least an antenna layer (666, Fig. 6) and a ground reflector layer (668, Fig. 6) under the antenna layer, wherein the at least an antenna layer is constructed from a metal layer of the substrate (664, Fig. 6, para. [0061]);
a radio frequency (RF) die (520, Fig. 5) disposed on or in the substrate (150, Fig. 3); 

Hong does not explicitly teach a molding compound disposed on the antenna layer of the substrate; and the frequency selective surface (FSS) structure disposed on the molding compound, wherein the FSS structure is disposed directly on a top surface of the molding compound, wherein the FSS structure is in direct contact with the molding compound; and a plurality of supporting pillars between the FSS structure and the substrate and extending through only a portion of the molding compound. In particular, the superstrate (662, Fig. 6) of Hong in not disclosed as a molding compound.
Wu teaches
a molding compound (112, 114, Fig. 3, “a material of the second insulating encapsulation 114 may be a resin capable of being cured,” [0028] and [0032]) disposed on the antenna layer of the substrate; and the frequency selective surface (FSS) structure (144, Fig. 3) disposed on the molding compound (114, Fig. 3), wherein the FSS structure (144, Fig. 3) is disposed directly on a top surface (S114, Fig. 3) of the molding compound, wherein the FSS structure is in direct contact with the molding compound (“the second patches 144 of the second antenna structure 140 may be disposed on the same surface S114 of the second insulating encapsulation 114 of the encapsulation body 110,” [0025]); and
 a plurality of supporting pillars (162, 164, Figs. 1-3) between the FSS structure (144, Figs. 1-3) and the substrate (150, Fig. 3) and extending through only a portion (112, Fig. 3) of the molding compound (110, Fig. 3).

As to claim 19, Hong teaches the FSS structure (830, Fig. 8) comprises a two-dimensional periodic array of metal patterns of same shape and size (“dispersive permittivity 830 may be realized in a periodic structure including a plurality of unit cells 832,” [0063]).
As to claim 20, Hong teaches the two-dimensional periodic array of metal patterns has a fixed pitch (“arranging the unit cells 832 in a certain direction… at certain intervals,” [0063]).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2017/0155185 A1) in view of Wu et al. (US 2019/0096828 A1), further in view of  Paik et al. (US 2009/0042336 A1).
As to claim 10, Hong does not explicitly teach the semiconductor package is an embedded die package and the substrate is an organic laminate substrate.
Paik teaches an embedded die package (Fig. 3) and the substrate is an organic laminate substrate (para. [0006]). 
It would have been obvious to one of ordinary skill in the art to modify the semiconductor package and the substrate of Hong in view of Wu to be an embedded die package 
As to claim 11, Wu does not explicitly teach the RF die is embedded in the organic laminate substrate.
Paik teaches the RF die (“semiconductor chip,” Fig. 3) is embedded in the organic laminate substrate (“an organic substrate having embedded active-chips,” abstract).
It would have been obvious to one of ordinary skill in the art to modify the semiconductor package of Wu such that the RF die is embedded in the organic laminate substrate, as taught by Paik. One of ordinary skill in the art would have been motivated to make the modification in order to reduce the thickness of the semiconductor package, and to reduce the lengths of electrical interconnects between the RF die and other components (Para. [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/JENNIFER F HU/            Examiner, Art Unit 2845